The opinion of the court was delivered by
Winchester, J.
Following the case of Bailroad Co. v. Barnes, ante (decided at this term), the judgment of the district court is reversed.
McConnell, J., concurs. Corliss, C. J., dissents.
*396Bartholomew and Wallin, JJ., having been of counsel, did not sit on the hearing of the above-entitled action, nor take any part in the opinion; Judge Winchester, of the sixth judicial district, and Judge McConnell, of the third judicial district, sitting by request in their places.